DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

In regards to claim 7, claim 7 recites “determining the number of cameras and the initial positions of the cameras based on the number of hologram screens and the arrangement angles of the hologram screens”. However, after review of the specification, the use of multiple cameras or multiple screens was not mentioned. Further, the specification also does not describe the use of an initial position of a camera or the arrangement angle of a hologram screen. As such, even if the use of multiple cameras and multiple screens were noted, one would not know what the initial positions and arrangement angles would be used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2017/0169610 A1) in view of Salter et al. (US 2016/0027218 A1).

In regards to claim 1, King teaches a method for presenting a mapping pseudo-hologram using individual video signal output of a real-time engine, comprising:
(a) creating a partial viewpoint video including a character of a virtual reality content corresponding to a first user through a camera positioned at any one point in the virtual reality content (e.g. [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin; [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: where Robin is first user and viewpoint determined via captured images of HMD);
(b) creating a hologram video including at least one of objects around the character in the partial viewpoint video (e.g. as above, [0044]: Robin's holographic portal may comprise a visual representation of activity in a real world three dimensional environment that is associated with Robin)
(c) projecting the hologram video onto a hologram screen (e.g. as above, [0044]: Adam's HMD device 100 may display Robin's holographic portal 240 in Adam's living room 300; Examiner’s note: where the HMD display screen of Adam being viewed as the hologram screen),
but does not explicitly teach the method,
wherein the hologram screen is placed between the first user and a second user different from the first user; and
wherein in the process (c), the hologram video is projected to be overlaid on the first user when the second user sees the first user.

However, Salter teaches a method, 
wherein the hologram screen is placed between the first user and the second user (e.g. [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment; Examiner’s note: worn HMD display screen being viewed as being between users); and
wherein the hologram video is projected to be overlaid on the first user when the second user sees the first user (e.g. as above, [0005]: configured to render avatars that represent the position and orientation of other users of the commonly shared mixed or virtual reality environment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King to overlay on other users, in the same conventional manner as taught by Salter as both deal with mixed reality environments. The motivation to combine the two would be that it would allow the positioning of objects for a user based on the viewing of another user.
	

In regards to server claim 9 and medium claim 10, claim(s) 9-10 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9-10 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, King discloses use of processor and memory in paragraph [0002].
	
In regards to claim 2, King teaches a method, wherein in the process (a), a position of the camera is changed based on position data of the first user (e.g. as above, [0045]: visual representation 268 of activity in Robin's family room 440 may comprise and/or be constructed using image data 270 captured by Robin's HMD device 410; Examiner’s note: as such, positioning of camera may be viewed as being based on position of Robin’s HMD).

In regards to claim 3 King teaches a method, wherein the position data are obtained from a head mounted display device worn on the first user’s head (e.g. as above, [0045]: Robin’s HMD device 410).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Salter as applied to claim 2 above, and further in view of Kilner et al. (US 2018/0308024 A1).

In regards to claim 4, the combination of King and Salter teaches the method of claim 2, but does not explicitly teach the method, wherein in the process (b), some of the objects are filtered as objects to be included in the hologram video, based on a predetermined value.

(e.g. [0120]:  provides filters that allow users to further manipulate how static and dynamic objects are displayed in scene; static object filters allow the user to limit the display of workflow or events to only those that pertain to the static objects the user selected; for example, a user may choose to view only workflow that involve the Dallas warehouse; dynamic object filters work in a similar way; users may limit the types of dynamic objects shown by using filters; for example, a user may choose to view only delivery trucks leaving the Dallas warehouse; see also [0093]: filter values for static/dynamic object display).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King and Salter to filter objects in the same conventional manner as taught by Kilner as both deal with object display. The motivation to combine the two would be that it would allow the user to determine the amount or types of objects to be displayed.

In regards to claim 5, Kilner also teaches a method, wherein in the process (b), the filtered objects to be included in the hologram video are visualized (e.g. as above, [0120]: limit the display of workflow or events to only those that pertain to the static objects the user selected; limit the types of dynamic objects shown by using filters).

In addition, the same rationale/motivation of claim 4 is used for claim 5.

claim 6, Kilner also teaches a method, wherein in the process (b), the filtered objects are visualized based on input data of the first user (e.g. [0083]: User input is collected to update any change in filters).

In addition, the same rationale/motivation of claim 5 is used for claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Salter as applied to claim 1 above, and further in view of Moser et al. (US 2015/0362734 A1).

In regards to claim 8, the combination of King and Salter teaches the method of claim 1, but does not explicitly teach the method, wherein the hologram screen is a transflective screen.

However, Moser teaches a method, wherein the hologram screen is a transflective screen (e.g. Abstract: display panel assembly comprises a transflective holographic screen, i.e. a transparent screen that reflects light from a projection system).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of King and Salter to use a transflective screen, in the same conventional manner as taught by Moser as both deal with head mounted display. The motivation to combine the two would be that a transflective screen would redirect each displayed pixels towards the eye, while providing undisturbed see-through vision (see [0005]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612